United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1996
                                   ___________

Demetrius Ramon Akkard,              *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Jason Jones; Dollie Ann-Marie        *
Simmons; Donny Brian Dahl; Sgt.      * [UNPUBLISHED]
Jason McDonald,                      *
                                     *
             Appellees.              *
                                ___________

                             Submitted: January 14, 2010
                                Filed: January 20, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Demetrius Akkard appeals from the district court’s1 adverse judgment in his 42
U.S.C. § 1983 action asserting failure-to-protect claims against employees of the
Miller County Correctional Facility in their individual and official capacities. Upon
careful review, we find no basis for reversal. See Norman v. Schuetzle, 585 F.3d
1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
1097, 1101 (8th Cir. 2009) (no showing of failure to protect where prison official was
not aware inmate was at risk to be assaulted by other inmate); Brockinton v. City of
Sherwood, 503 F.3d 667, 674 (8th Cir. 2007) (suit against governmental actor in
official capacity is treated as suit against governmental entity itself; because
governmental entity cannot be held vicariously liable under § 1983 for its agents’
acts, plaintiff must identify governmental policy or custom that caused plaintiff’s
injury to recover from governmental entity under § 1983). Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




                                         -2-